Exhibit 10.2

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of June 24, 2019,
is entered into by and among Eldorado Resorts, Inc., a Nevada corporation
(“Parent”), and the undersigned stockholders (the “Stockholders”) and beneficial
owners (the “Beneficial Owners” and together with the Stockholders, the
“Stockholder Parties”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Merger Agreement (as defined below).

RECITALS

WHEREAS, concurrently with this Agreement, (i) Caesars Entertainment
Corporation, a Delaware corporation (the “Company”), (ii) Parent and (iii) Colt
Merger Sub, Inc., a Delaware corporation and a direct wholly owned subsidiary of
Parent (“Merger Sub”), are entering into an Agreement and Plan of Merger (as may
be amended from time to time, the “Merger Agreement”), which provides for the
merger of Merger Sub with and into the Company (the “Merger”) with the Company
surviving the Merger as a wholly owned subsidiary of Parent;

WHEREAS, the Stockholders and the Beneficial Owners are the beneficial owners
(within the meaning of Rule 13d-3 under the Exchange Act, which meaning will
apply for all purposes of this Agreement whenever the term “beneficial owner” or
“beneficially own” is used) of shares of common stock, par value $0.01 per
share, of the Company (the “Shares”) and the other securities of the Company
listed on Exhibit A hereto;

WHEREAS, the Owned Shares (as defined on Exhibit A) and any additional Shares or
other voting securities of the Company acquired by the Stockholder Parties after
the date hereof and prior to the Termination Date (as defined herein) and
pursuant to which the Stockholder Parties have the right to vote such Shares or
other voting securities, including, without limitation, by purchase, as a result
of a stock dividend, stock split, recapitalization, combination,
reclassification, exchange or change of such shares, or upon exercise or
conversion of any securities, including the Forwards and the Convertible Bonds
(each as defined on Exhibit A), by the Stockholder Parties are referred to in
this Agreement as, the “Covered Shares”;

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement and to proceed with the transactions contemplated thereby,
including the Merger, Parent and the Stockholder Parties are entering into this
Agreement; and

WHEREAS, the Stockholder Parties acknowledge that Parent is entering into the
Merger Agreement in reliance on the representations, warranties, covenants and
other agreements of the Stockholder Parties set forth in this Agreement, and
would not enter into the Merger Agreement if the Stockholder Parties did not
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and the Stockholder Parties hereby agree as follows:

Section 1. Agreement to Vote. From and after the date hereof until the
termination of this Agreement in accordance with Section 3, at any meeting of
the Company’s stockholders (or any adjournment or postponement thereof), however
called, or in connection with any action proposed to be taken by written consent
of the stockholders of the Company, the Stockholders agree to take the following
actions (or cause the applicable holder of record of its Covered Shares to take
the following actions) and each Beneficial Owner agrees to cause any applicable
holder of record of its or his Covered Shares to take the following actions:
(a) appear and be present (in accordance with the Bylaws of the Company) at such

 

1



--------------------------------------------------------------------------------

meeting of the Company’s stockholders or otherwise cause its Covered Shares to
be counted as present thereat for purposes of calculating a quorum; (b) to
affirmatively vote and cause to be voted all of its Covered Shares in favor of
(“for”), or, if action is to be taken by written consent in lieu of a meeting of
the Company’s stockholders, deliver to the Company a duly executed affirmative
written consent in favor of (“for”), the Merger and the adoption of the Merger
Agreement (the “Supported Matters”); and (c) to vote or cause to be voted all of
its Covered Shares against, and not provide any written consent with respect to
(i) any Takeover Proposal and (ii) any action, proposal, transaction or
agreement that is intended to or would (1) result in a breach in any material
respect of any covenant, representation or warranty or any other obligation or
agreement of the Company under the Merger Agreement or of the Stockholder
Parties under this Agreement, (2) impede, interfere with, delay, postpone,
discourage or adversely affect the timely consummation of the Merger or any of
the other transactions expressly contemplated by the Merger Agreement or this
Agreement or (3) change in any manner the voting rights of any class of shares
of the Company (including any amendments to the Company’s charter or Bylaws).
Notwithstanding the foregoing, the obligations in this Section 1 shall only
apply with respect to (A) sub-sections (a) and (b) to the extent that the
Supported Matters are submitted for a vote at any such meeting or are the
subject of any such written consent and (B) sub-section (c) to the extent that
any Takeover Proposal or any of the matters contemplated by Section 1(c)(ii) are
submitted for a vote at any such meeting or are the subject of any such written
consent. In addition, for clarity, with respect to the obligations to vote or
deliver written consents under this Section 1, the term “Covered Shares” shall
not include any Shares that may be issued pursuant to the conversion of the
Convertible Bonds or Shares underlying the Forwards except to the extent such
Convertible Bonds are converted and the Shares are issued, or such Forwards are
settled through delivery of Shares, on or prior to the record date for the
applicable meeting or written consent. No Stockholder Party shall take or commit
or agree to take any action inconsistent with the foregoing.

Section 2. Inconsistent Agreements. Each Stockholder Party hereby represents,
covenants and agrees that, except as contemplated by (x) this Agreement and
(y) the Director Appointment and Nomination Agreement, dated as of March 1,
2019, among the Stockholder Parties and the Company, neither such Stockholder
Party, nor any entity under the control of such Stockholder Party (a) has
entered into, or shall enter into at any time prior to the Termination Date (as
defined below), any voting agreement or voting trust with respect to its Covered
Shares nor (b) has granted, or shall grant at any time prior to the Termination
Date, a proxy or power of attorney with respect to its Covered Shares, in either
case, which has not subsequently been revoked or which is inconsistent with the
obligations of such Stockholder Party pursuant to this Agreement.

Section 3. Termination. This Agreement shall terminate upon the earliest of
(a) the Company Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms, (c) the entry into or effectiveness of any amendment,
modification or waiver of any provision of the Merger Agreement (including the
Schedules and Exhibits thereto) that (i) reduces the amount or changes the form
of the Merger Consideration (other than adjustments in accordance with the terms
of the Merger Agreement) in a manner adverse to the Stockholders, (ii) extends
the End Date, (iii) modifies any of Exhibits A-1, A-2, B-1 or B-2 in a manner
adverse to the Stockholders, (iv) reduces the number of members of the Company
Board of Directors that will be included on the Parent Board of Directors
immediately following the Closing or (v) imposes any material restrictions or
additional material conditions on the consummation of the Merger or the payment
of the Merger Consideration or otherwise in a manner adverse to the
Stockholders, in each case, which amendment, modification or waiver is submitted
to and approved by the Company Board of Directors but is not approved by a
majority of the directors serving on the Transaction Committee of the Company
Board of Directors, or (d) written notice of termination of this Agreement by
Parent to the Stockholder Parties (such earliest date being referred to herein
as the “Termination Date”); provided, that the provisions set forth in Sections
7, and 10 through 23 shall survive the termination of this Agreement; provided,
further that no such termination will relieve any party hereto from any
liability for any willful and material breach of this Agreement occurring prior
to such termination.

 

2



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Stockholder Parties. Each
Stockholder Party hereby represents and warrants to Parent as follows:

(a) The Stockholders are the record owners, and the Beneficial Owners are the
beneficial owners of, the Owned Shares, the Forwards and the Convertible Bonds,
and the Stockholders have good and valid title to the Owned Shares, the Forwards
and the Convertible Bonds, free and clear of Liens other than as created by this
Agreement or under prime broker agreements. The Stockholder Parties have the
only voting power, power of disposition, power to demand appraisal rights and
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of such Owned Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities Laws and
the terms of this Agreement. As of the date hereof, other than the Owned Shares,
the Forwards and the Convertible Bonds, the Stockholder Parties do not own
beneficially or of record any (i) shares of capital stock or voting securities
of the Company, (ii) securities of the Company convertible into or exchangeable
for shares of capital stock or voting securities of the Company or (iii) options
or other rights to acquire from the Company any capital stock, voting securities
or securities convertible into or exchangeable for capital stock or voting
securities of the Company.

(b) Each Stockholder Party that is an entity is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation. Each
Stockholder Party has all requisite power, authority and legal capacity to
execute and deliver this Agreement and to perform its or his obligations
hereunder. The execution, delivery and performance of this Agreement by each
Stockholder Party that is an entity, the performance by such Stockholder Party
of its obligations hereunder and the consummation by such Stockholder Party of
the transactions contemplated hereby have been duly and validly authorized by
such Stockholder Party and no other actions or proceedings on the part of such
Stockholder Party are necessary to authorize the execution and delivery by such
Stockholder Party of this Agreement, the performance by such Stockholder Party
of its obligations hereunder or the consummation by such Stockholder Party of
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by each Stockholder Party and, assuming due
authorization, execution and delivery by Parent, constitutes a legal, valid and
binding obligation of such Stockholder Party, enforceable against it or him in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

(c) Except for the applicable requirements of the Exchange Act and any
applicable requirements under applicable gaming laws, (i) no filing with, and no
permit, authorization, consent or approval of, any Governmental Entity is
necessary on the part of any Stockholder Party for the execution, delivery and
performance of this Agreement by such Stockholder Party or the consummation by
such Stockholder Party of the transactions contemplated hereby, other than as
contemplated by the Merger Agreement, and (ii) neither the execution, delivery
or performance of this Agreement by such Stockholder Party, nor the consummation
by such Stockholder Party of the transactions contemplated hereby, nor
compliance by such Stockholder Party with any of the provisions hereof shall
(A) conflict with or violate, any provision of the organizational documents of
such Stockholder Party (if such Stockholder Party is an entity), (B) result in
any breach or violation of, or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on property or asset of such Stockholder Party
pursuant to, any Contract to which such Stockholder Party is a party or by which
such Stockholder Party or any properties or assets of such Stockholder Party is
bound or affected or (C) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to such Stockholder Party or any of such
Stockholder Party’s properties or assets, except, in the case of each of
sub-clause (i) and (ii), as would not restrict, prohibit or impair the
performance by such Stockholder Party of its obligations under this Agreement.

 

3



--------------------------------------------------------------------------------

(d) As of the date hereof, there is no action, suit, investigation, complaint or
other proceeding pending or, to the knowledge of any Stockholder Party,
threatened against such Stockholder Party or any of its or his Affiliates that
would impair the ability of such Stockholder Party to perform its obligations
under this Agreement or consummate the transactions contemplated by this
Agreement in a timely manner.

Section 5. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Stockholder Party as follows:

(a) Parent is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation. Parent has all requisite
power, authority and legal capacity to execute and deliver this Agreement. The
execution and delivery of this Agreement by Parent have been duly and validly
authorized by Parent and no other actions or proceedings on the part of Parent
are necessary to authorize the execution and delivery by Parent of this
Agreement. This Agreement has been duly and validly executed and delivered by
Parent and, assuming due authorization, execution and delivery by each
Stockholder Party, constitutes a legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general principles
of equity (regardless of whether considered in a proceeding in equity or at
law).

(b) Except for the applicable requirements of the Exchange Act and any
applicable requirements under applicable gaming laws, (i) no filing with, and no
permit, authorization, consent or approval of, any Governmental Entity is
necessary on the part of Parent for the execution and delivery of this Agreement
by Parent, and (ii) the execution and delivery of this Agreement by Parent shall
not (A) conflict with or violate, any provision of the organizational documents
of Parent, (B) result in any breach or violation of, or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on property or asset of
Parent pursuant to, any Contract to which Parent is a party or by which Parent
or any properties or assets of Parent is bound or affected or (C) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Parent or any of Parent’s properties or assets, except, in the case of each of
sub-clause (i) and (ii), as would not restrict, prohibit or impair the
performance by Parent of its obligations under this Agreement.

(c) Parent has taken and will take any and all action necessary (including, as
applicable, the adoption of relevant resolutions by Parent’s board of directors
and the amendment of Parent’s articles of incorporation and bylaws) to render
inapplicable any control share acquisition, business combination, or other
similar anti-takeover provisions under Parent’s articles of incorporation or
bylaws, or any applicable “fair price,” “moratorium,” “interested stockholder,”
“control share acquisition,” “business combination” or other anti-takeover Law
or similar Law enacted under state or federal Law (including Nevada Revised
Statutes (“NRS”) 78.378 through 78.3793, inclusive, and NRS 78.411 through
78.444, inclusive), that is or could become applicable to any of Parent, the
Stockholder Parties and their Affiliates, this Agreement and the transactions
contemplated hereby, and the Merger Agreement and the transactions contemplated
hereby.

(d) Except as disclosed on Schedule A hereto, Parent has not granted and will
not grant any rights to Recreational Enterprises, Inc. or its Affiliates in
their respective capacities as stockholders of Parent, except such rights that
are common to all Parent’s stockholders.

(e) As of the date hereof, there is no action, suit, investigation, complaint or
other proceeding pending or, to the knowledge of Parent, threatened against
Parent or any of its Affiliates that would impair the ability of Parent to
consummate the transactions contemplated by the Merger Agreement.

 

4



--------------------------------------------------------------------------------

Section 6. Certain Covenants of the Parties.

(a) Each Stockholder Party hereby covenants and agrees as follows:

(i) Prior to the Termination Date, and except as contemplated hereby, such
Stockholder Party shall not (A) tender any Covered Shares into any tender or
exchange offer, (B) except for an Exempt Transfer, sell (constructively or
otherwise), transfer, offer, exchange, pledge, hypothecate, grant, encumber,
assign or otherwise dispose of or encumber (collectively “Transfer”), or enter
into any contract, option, agreement or other arrangement or understanding with
respect to the Transfer of any of its Covered Shares or beneficial ownership or
voting power thereof or therein (including by operation of Law, or through the
granting of any proxies or powers of attorney, in connection with a voting trust
or voting agreement); (C) acquire, offer to acquire, or agree to acquire,
directly or indirectly, by purchase or otherwise, any material assets of the
Company or any of its subsidiaries; (D) make, or in any way participate in,
directly or indirectly, any “solicitation” of “proxies” (as such terms are used
in the rules of the Securities and Exchange Commission (the “SEC”)) to vote any
voting securities of the Company to (I) not adopt or approve the Supported
Matters or (II) approve any other matter that if approved would reasonably be
expected to prevent, interfere with, discourage, impair or delay the
consummation of the Supported Matters; (E) make any public announcement (other
than public statements relating to the Merger) with respect to, or submit a
proposal for, or offer for (with or without conditions), any transaction
involving the Company or its subsidiaries or its and its subsidiaries’
securities or assets, except as required by Law; provided that nothing in this
Agreement shall restrict any of the Stockholder Parties from acquiring
additional securities of the Company; (F) form, join or in any way participate
in a “group” (as defined in Section 13(d)(3) under the Exchange Act) in
connection with any of the actions expressly described in any of clauses (A)-(E)
of this Section 6(a)(i); or (G) agree (whether or not in writing) to take any of
the actions referred to in this Section 6(a)(i). Any action in violation of this
provision shall be void.

For purposes of this Agreement, an “Exempt Transfer” means any Transfer of
Covered Shares (a) in open market transactions, (b) in block trade transactions
arranged through an investment bank, (c) as a bona fide gift or gifts, or for
bona fide estate planning purposes, (d) by will or intestacy, (e) to any trust
for the direct or indirect benefit of the Mr. Carl Icahn or the immediate family
of Mr. Icahn (for purposes of this Agreement, “immediate family” shall mean any
relationship by blood, current or former marriage, domestic partnership or
adoption, not more remote than first cousin), (f) to any immediate family
member, (g) to a partnership, limited liability company or other entity of which
Mr. Icahn and the immediate family of Mr. Icahn is the legal and beneficial
owner of all of the outstanding equity securities or similar interests, (h) to a
nominee or custodian of a person or entity to whom a disposition or Transfer
would be permissible under clauses (c) through (g) above, (i) by operation of
law, such as pursuant to a qualified domestic order, divorce settlement, divorce
decree or separation agreement, or (j) if the Stockholder Party is a
corporation, partnership, limited liability company, trust or other business
entity, (A) to another corporation, partnership, limited liability company,
trust or other business entity that is an affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of such Stockholder
Party, or to any investment fund or other entity controlling, controlled by,
managing or managed by or under common control with such Stockholder Party

 

5



--------------------------------------------------------------------------------

or affiliates of such Stockholder Party (including, for the avoidance of doubt,
where such Stockholder Party is a partnership, to its general partner or a
successor partnership or fund, or any other funds managed by such partnership),
or (B) as part of a distribution, transfer or disposition without consideration
by such Stockholder Party to its stockholders, partners, members or other equity
holders; provided that (x) in the case of any Transfer or series of related
Transfers pursuant to clauses (a) or (b), if the Stockholder Parties know that
such Transfer or related Transfers involves the aggregate Transfer(s) of 5% or
more of the then-outstanding Shares of the Company (based on the number of
outstanding Shares of disclosed in the Company’s most recent quarterly or annual
report on Form 10-Q or Form 10-K) to one or more related parties, then as a
precondition to such Transfer(s), the transferee will agree in a writing
reasonably satisfactory in form and substance to Parent, to be bound to vote
such Shares in favor of the Supported Matters, and (y) in the case of a transfer
or distribution pursuant to clauses (c), (d), (e), (f), (g), (h), (i) or (j),
such transferee will execute a joinder to this Agreement in form and substance
reasonably satisfactory to Parent.

(ii) From and after the date hereof until the Termination Date, each Stockholder
Party agrees that it shall not, directly or indirectly, initiate, solicit,
facilitate or knowingly encourage any Takeover Proposal or the making or
submission thereof or the making of any proposal that could reasonably be
expected to lead to any Takeover Proposal. Each Stockholder Party agrees that it
cease immediately and cause to be terminated, and shall not authorize or
knowingly permit any of its or their Representatives to continue, any and all
existing activities, discussion or negotiations, if any, with any third party
conducted prior to the date hereof with respect to any Takeover Proposal and
shall use its reasonable best efforts to cause any such third party (or its
agents or advisors) in possession of non-public information in respect of the
Company or any of its Subsidiaries that was furnished on behalf of the Company
and its Affiliates to return or destroy (and confirm destruction of) all such
information, if any.

(iii) Prior to the Termination Date, in the event that any Stockholder Party
acquires the power to vote or direct the voting of, any additional Shares or
other voting interests with respect to the Company, such Shares or voting
interests shall, without further action of the parties, be deemed Covered Shares
and subject to the provisions of this Agreement, and the number of Owned Shares
held by such Stockholder Party set forth on Exhibit A will be deemed amended
accordingly.

Section 7. Stockholder Party Capacity. This Agreement is being entered into by
each Stockholder Party solely in its or his capacity as a record and/or
beneficial owner of the Covered Shares, and nothing in this Agreement shall
restrict or limit the ability of such Stockholder Party or any affiliate of such
Stockholder Party who is a director, officer or employee of the Company to take
any action in his or her capacity as a director, officer or employee of the
Company, including the exercise of fiduciary duties to the Company or its
stockholders.

Section 8. Appraisal Rights. Prior to the Termination Date, no Stockholder Party
shall exercise any rights to demand appraisal of any Covered Shares or right to
dissent that may arise with respect to the Merger, and each Stockholder Party
hereby waives any such rights of appraisal or rights to dissent that such
Stockholder Party may have under applicable Law.

 

6



--------------------------------------------------------------------------------

Section 9. Disclosure. Prior to the Termination Date, none of the Stockholder
Parties or Parent shall issue any press release or make any public statement
with respect to this Agreement without the prior written consent of each other
party (which consent shall not be unreasonably withheld, conditioned or
delayed), except (a) as may be required by applicable Law or the rules or
regulations of any applicable U.S. securities exchange or Governmental Entity to
which the relevant party is subject, in which case the party required to make
the release or announcement shall use its reasonable best efforts to allow each
other party reasonable time to comment on such release or announcement in
advance or (b) with respect to any press release or other public statement by
such Stockholder Party permitted by Section 6(a)(i)(E).

Section 10. Non-Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of the Stockholder Parties contained
herein shall not survive the Termination Date, other than those contained within
the provisions that the parties have agreed will survive the termination of this
Agreement pursuant to Section 3.

Section 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by email, upon the first Business Day after such email is sent
if written confirmation of receipt by email is obtained, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a nationally recognized next-day courier if next Business Day
delivery is requested, or (c) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by United States
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

if to Parent, to:

Eldorado Resorts, Inc.

100 West Liberty Street, Suite 1150

Reno, Nevada 89501

           Attention:    Thomas R. Reeg      Edmund L. Quatmann, Jr.   E-mail:
   treeg@eldoradoresorts.com      equatmann@eldoradoresorts.com

with a copy (which shall not constitute notice) to:

Milbank LLP

2029 Century Park East

Floor 33

Los Angeles, California 90067

           Attention:    Deborah R. Conrad   E-mail:    dconrad@milbank.com

if to any Stockholder Party, to the address(es) set forth on the signature page
to this Agreement, with a copy (which shall not constitute notice) to:

Icahn Associates LLC

767 Fifth Avenue, 47th Floor

New York, New York 10153

Fax: 917.591.3310

           Attention:    Andrew Langham   E-mail:    alangham@sfire.com

 

7



--------------------------------------------------------------------------------

Section 12. Interpretation. When a reference is made in this Agreement to a
Section, Article, Schedule or Exhibit, such reference shall be to a Section,
Article, Schedule or Exhibit of this Agreement unless otherwise indicated. The
headings contained in this Agreement or in any Schedule or Exhibit are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall have the meaning set forth in this Agreement. All Schedules and
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement will mean “including,
without limitation,” unless otherwise specified.

Section 13. Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement of the parties, and supersedes
all prior written agreements, arrangements, communications and understandings
and all prior and contemporaneous oral agreements, arrangements, communications
and understandings among the parties with respect to the subject matter hereof
and thereof.

Section 14. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, other than the
Company, which shall be and hereby is, an express third-party beneficiary of
this Agreement.

Section 15. Governing Law. This Agreement and all claims and causes of action
based upon, arising out of or in connection herewith shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without regard
to Laws that may be applicable under conflicts of laws principles (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

Section 16. Submission to Jurisdiction. Each of the parties hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware or, if such Court
does not have jurisdiction, any Delaware State court, or Federal court of the
United States of America, sitting in Delaware, and any appellate court from any
thereof, in any Action arising out of or relating to this Agreement or the
transactions contemplated hereby or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such Action except in such
courts, (ii) agrees that any claim in respect of any such Action may be heard
and determined in such court, (iii) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any such Action in any such court, and (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in any such court. Each of the parties agrees that a
final judgment in any such Action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 17. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by any party
without the prior written consent of the other parties, and any such assignment
without such prior written consent shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

 

8



--------------------------------------------------------------------------------

Section 18. Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
subject to the limitations contained in this Section 18, Parent shall be
entitled to seek specific performance of the terms hereof, including an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court of the
State of Delaware located in New Castle County, Delaware or any federal court
located in Wilmington, Delaware, this being in addition to any other remedy to
which such party is entitled at Law or in equity, without any requirement to
post security as a prerequisite to obtaining equitable relief.

Section 19. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 20. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.

Section 21. Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. This Agreement may be executed
by signatures delivered by facsimile or email, and a copy hereof that is
executed and delivered by a party by facsimile or email (including in .pdf
format) will be binding upon that party to the same extent as a copy hereof
containing that party’s original signature.

Section 22. Facsimile or Electronic Signature. This Agreement may be executed by
facsimile or electronic signature and a facsimile or electronic signature shall
constitute an original for all purposes.

Section 23. No Presumption Against Drafting Party. Parent and the Stockholder
Parties acknowledge that each party to this Agreement has been represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of Law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

ELDORADO RESORTS, INC. By:  

/s/ Thomas R. Reeg

Name:   Thomas R. Reeg Title:   Chief Executive Officer



--------------------------------------------------------------------------------

HIGH RIVER LIMITED PARTNERSHIP By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President HOPPER INVESTMENTS LLC By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President BARBERRY CORP. By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President ICAHN PARTNERS MASTER FUND LP By:
 

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President ICAHN OFFSHORE LP By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President ICAHN PARTNERS LP By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President



--------------------------------------------------------------------------------

ICAHN ONSHORE LP By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President ICAHN CAPITAL LP By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President IGH GP LLC By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President ICAHN ENTERPRISES HOLDINGS L.P.
By:  

/s/ SungHwan Cho

Name:   SungHwan Cho Title:   CFO ICAHN ENTERPRISES G.P. INC. By:  

/s/ SungHwan Cho

Name:   SungHwan Cho Title:   CFO BECKTON CORP. By:  

/s/ Irene S. March

Name:   Irene S. March Title:   Vice President CARL C. ICAHN By:  

/s/ Carl C. Icahn

Name:   Carl C. Icahn



--------------------------------------------------------------------------------

EXHIBIT A

 

Record or Beneficial Owner

   Shares of Common
Stock
(the “Owned Shares”)      Shares
Underlying
Forward
Contracts
(the “Forwards”)      Shares Underlying the
Company’s 5.0%
convertible senior notes
due 2024
(the “Convertible Bonds”)  

High River Limited Partnership

     19,850,190        3,000,000        1,144,884  

Hopper Investments LLC

     19,850,190        3,000,000        1,144,884  

Barberry Corp.

     19,850,190        3,000,000        1,144,884  

Icahn Partners Master Fund LP

     32,917,592        4,974,780        1,863,166  

Icahn Offshore LP

     32,917,592        4,974,780        1,863,166  

Icahn Partners LP

     46,483,160        7,025,220        2,716,371  

Icahn Onshore LP

     46,483,160        7,025,220        2,716,371  

Icahn Capital LP

     79,400,752        12,000,000        4,579,537  

IGH GP LLC

     79,400,752        12,000,000        4,579,537  

Icahn Enterprises Holdings LP

     79,400,752        12,000,000        4,579,537  

Icahn Enterprises G.P. Inc.

     79,400,752        12,000,000        4,579,537  

Beckton Corp.

     79,400,752        12,000,000        4,579,537  

Carl C. Icahn

     99,250,942        15,000,000        5,724,421  